Citation Nr: 0411331	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  96-46 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant served on active duty from June 1976 to July 1979 
and from November 1980 to November 1982.

This matter arose from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which denied the appellant's claim of 
entitlement to service connection for a psychiatric disability.  
The appellant duly appealed to the Board of Veterans' Appeals (the 
Board). 

In May 1997, the Board remanded the claim for further development 
of the evidence.  After completion of the directed development, 
this matter was returned to the Board for review.  In May 2003, 
the Board sent the appellant's VA claims folder to be reviewed by 
a VA medical expert. See 38 C.F.R. § 20.901 (2003).   Upon receipt 
of the opinion in December 2003, it was forwarded to the appellant 
for his review and to afford him an opportunity to submit any 
further evidence or argument with regard to his claim.  See 38 
C.F.R. § 20.903 (2003); Thurber v. Brown, 5 Vet. App. 119, 126 
(1993).  No response has been received from the appellant.

Having considered the appellant's previously asserted contentions 
in light of the record and the applicable law, the Board finds 
that this matter is ready for appellate review.  


FINDING OF FACT

The medical and other evidence of record indicates that 
psychiatric disorder was not incurred in or aggravated as a result 
of active military service, nor may it considered to have been so 
incurred or aggravated.



CONCLUSION OF LAW

The criteria for the establishment of service connection for a 
psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking entitlement to service connection for a 
psychiatric disability, diagnosed as schizophrenia.  In substance, 
he contends that poor performance and somatic complaints noted 
during service were manifestations of schizophrenia and that 
schizophrenia was misdiagnosed as a personality disorder during 
service.


The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) [codified as amended at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126]. Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The VCAA is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of enactment 
and not yet final as of that date. Except for provisions 
pertaining to claims to reopen based upon the submission of new 
and material evidence, which are not applicable in the instant 
case, the implementing regulations are also effective November 9, 
2000.  In this case, the regulations are accordingly applicable.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will now 
address these concepts within the context of the circumstances 
presented in this case.

Standard of review

The former statutory concept of a well grounded claim, 38 U.S.C.A. 
§ 5107(a) (West 1991), has been eliminated by the VCAA. The 
current standard of review for all claims is as follows.

When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant. See 38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2003).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for Veterans 
Claims stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The RO initially denied the appellant's claim in May 1996 by 
finding that the claim was not well grounded.  However, that 
deficiency was rectified in the October 2001 supplemental 
statement of the case (SSOC), which applied the current standard 
of review [see pages 2 and 5 of the October 2001 SSOC].  Because 
the RO denied the appellant's claim based on the current standard 
of review, there is no prejudice to the appellant in the Board's 
review of his claim.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993) 
.

Duty to notify

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim. 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001).
Specifically, the VCAA provides that VA shall apprise the claimant 
of what evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such evidence.  
The VCAA further provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
a claim for a benefit under a law administered by the Secretary, 
unless no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of the VCAA have been 
satisfied

The record indicates that the appellant has been fully apprised of 
what evidence would be necessary to substantiate the claims, as 
well as informed of the specific assignment of responsibility for 
obtaining such evidence.  See 38 U.S.C.A. 
§ 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Crucially, the appellant was advised of the evidence which would 
substantiate his claim, and the responsibility for obtaining it, 
by letters dated in May 1996 and in  January 2001.    The January 
2001 letter specifically referenced the VCAA requirements.
  
Duty to assist

The VCAA provides that VA is required to make reasonable efforts 
to obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to obtain.  
The VCAA further provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).. 

In this case, VA has made reasonable efforts to identify and 
obtain relevant records in support of the claim.  In particular, 
VA obtained VA treatment records alluded to by the appellant, as 
is detailed below.  VA also obtain non-VA medical treatment 
records generated by the Wishard Memorial Hospital system.  The 
record also indicates that both VA and the Social Security 
Administration attempted to retrieve records from a VA Medical 
Center in Miami, Florida, but that both government agencies were 
informed that the facility had no records on file pertaining to 
the appellant.    

VA has also conducted necessary medical inquiry in an effort to 
substantiate the claims.  See 38 U.S.C.A.§ 5103A (d).  The 
appellant was afforded a series of VA medical examinations in July 
1996, April 1998, September 1998, June 2000 and March 2002.  
Additionally, as is noted above, the Board caused the appellant's 
claims folder to be reviewed by a VA psychiatric expert.  Further 
opinions are not needed in this case because there is now 
sufficient medical evidence to decide the claim.

In summary, the Board finds that VA has done everything reasonably 
possible to assist the appellant; additional efforts to assist the 
appellant would serve no useful purpose.  Given the extensive 
development undertaken by the RO and the fact that the appellant 
has pointed to no other evidence which has not been obtained, the 
Board finds that the record is ready for appellate review.  

Relevant law and regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  The resolution of this issue must be 
considered on the basis of the places, types and circumstances of 
his service as shown by service records, the official history of 
each organization in which the claimant served, his medical 
records and all pertinent medical and lay evidence.  
Determinations relative to service connection will be based on 
review of the entire evidence of record. 38 C.F.R. § 3.303(a) 
(2003).  

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Hickson v. West, 12 Vet. App. 247 (1999).  The 
determination as to whether these requirements are met is based on 
an analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1 (1999).

Governing regulations provide that personality disorders are not 
diseases within the meaning of applicable legislation providing 
for payment of VA disability compensation benefits.  See 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2003). 

No compensation shall be paid if a disability is the result of the 
veteran's own willful misconduct, including the abuse of alcohol 
and drugs.  38 U.S.C.A. §§ 105, 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.1(n), 3.301 (2003).

A diagnosis of schizophrenia is of record.  Applicable law 
provides in this regard that for certain chronic disorders, to 
include psychoses such as schizophrenia, service connection may be 
granted if the disease becomes manifest to a  compensable degree 
within one year following separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

Factual Background 

As was noted above, the appellant served on active military duty 
from June 1976 to July 1979 and from November 1980 to November 
1982.  

The appellant's service personnel records indicate that in early 
1982 his conduct and performance were noted to have worsened.  The 
appellant was noted in a January 1982 performance evaluation to 
have begun to fall behind his colleagues and subordinates in 
learning basic skills.  It was also noted that the appellant had 
been relieved from his customary duties due to what his evaluator 
termed as "grave errors" he committed in performing such duties.  
The appellant's evaluator noted that the appellant had displayed a 
great deal of difficulty accomplishing assigned tasks due to his 
short temper and inability to organize a work force.  It was also 
noted that the appellant's behavior was then bordering on 
insubordination to military authorities.  It was noted that the 
appellant had begun to exhibit a pattern of what one supervisor 
termed unusual behavior.  

The appellant's service medical records indicate that in March 
1982 he was referred for a psychiatric consultation.  The examiner 
observed that the appellant displayed a "passive-aggressive" 
attitude.  The examiner diagnosed the appellant as having a mixed 
personality disorder with strong passive-aggressive, as well as 
schizoid features.  He noted that the appellant had a lack of 
motivation and  recommended that the appellant be discharged from 
military service.  

The appellant's separation medical examination reflect no 
psychiatric abnormalities.  Also of note, the appellant's service 
medical and personnel records are devoid of any reporting of 
auditory or visual hallucinations.    

There are no pertinent medical records or other evidence for a 
number of years after service.  The appellant's claim arose by 
application received in March 1996.  During the course of the 
appeal, the appellant indicated that he had been diagnosed as 
having paranoid schizophrenia at a VA facility in Miami, Florida 
shortly after leaving military service in 1982.  Efforts of the RO 
to locate such VA medical records were futile.    

The appellant underwent a VA psychiatric examination in July 1996.  
He reported that he had not been employed for the previous two 
years and that prior to that time he would lose positions due to 
difficulties with his temper and auditory hallucinations.  The 
appellant was diagnosed as having alcohol abuse and a psychosis 
not otherwise specified.  It was also noted the appellant had 
reported that he had been previously diagnosed as having bipolar 
disorder and paranoia.

The appellant underwent a further VA medical examination in April 
1998.  It was noted from a review of his medical records that the 
appellant had been diagnosed as  having a schizo-affective 
disorder and substance abuse in September 1997.  The examiner 
diagnosed the appellant as having a questionable psychosis and 
substance abuse.

In February 1998, the appellant's record on file with the Social 
Security Administration (SSA) was received.  It reflects that the 
SSA attempted to obtain medical records from the VA medical 
facility in Miami, Florida; however, there were no records 
available at that facility.  The SSA record further reflects that 
the appellant was deemed to have been disabled within the meaning 
of the SSA's rules and regulations beginning in July 1994.  The 
primary diagnosis resulting in the disability was in the nature of 
schizophrenic, paranoid, and other psychotic disorders.  The SSA's 
records do not reflect the etiology of the appellant's psychiatric 
disorders, except for a September 1996 treatment note authored by 
M.K., Ph.D.  In his report, Dr. K. stated that the appellant's 
psychiatric disorder had its onset in approximately July 1994.

In September 1998 the appellant underwent a further VA medical 
examination.  The appellant's claims file and VA computer records 
were reviewed for the purpose of the examination.  After 
conducting an interview with the appellant, reviewing his  medical 
records and conducting clinical testing, the examiner reported he 
was unable to reach a diagnosis on the basis of the examination.  
However, the examiner observed that the appellant had previous 
diagnoses of paranoid schizophrenia, bipolar disorder, schizo-
affective disorder, cocaine dependence, and alcohol abuse.  The 
examiner further observed that there was evidence in the claims 
folder suggestive of malingering.  There was no notation relative 
to the onset or the etiology of these possible disorders.

In July 2000, the RO requested that the VA Medical Center in 
Indianapolis, Indiana reconcile the previously-rendered diagnoses 
through the conduct of a board of psychiatrists.  Although 
arrangements were made to have the appellant examined by VA 
psychiatrists, the appellant refused to undergo drug testing.  
Although he was instructed to remain drug-free for a period so 
that testing could be accomplished, he refused to do so and the 
board of psychiatrists was unable to be completed.  

In April 2002, the appellant was again examined by a VA 
psychiatrist.  The appellant reported that, while in service, he 
was treated and discharged due to unspecified psychotic features.  
The April 2002 VA examiner noted that the appellant reported he 
heard voices since he was in the military service, and she 
therefore opined that the appellant's psychotic features were 
related to his time in the service.  She diagnosed the appellant 
as having chronic paranoid schizophrenia.

As noted above, in September 2003 and pursuant to the Board's 
request for an independent medical evaluation, the appellant's 
claims folder was reviewed by W. E., M.D., a VA psychiatric 
professional.  Dr. W.E. reviewed VA medical examinations of July 
1996, September 1998, June 2000, March 2002 and April 2002 as well 
as the appellant's service medical records.  Dr. E. reported that 
the appellant likely had schizophrenia, paranoid type.  Dr. E. 
further opined that this schizophrenia was not likely to be 
related to the symptoms the appellant was noted to have in 1982 
while still on active military duty, which were diagnosed as 
indicative of a personality disorder.  Dr. E. observed that there 
was a pronounced separation of time from the initial presentation 
of the appellant's symptoms in 1982, when he was diagnosed with 
personality disorder, to 1994, when he was first diagnosed as 
having paranoid schizophrenia.

Dr. E. concluded that the appellant's psychiatric symptoms in 1982 
were "a completely separate problem from what became clearly 
apparent in 1994 as a case of schizophrenia."  He summed up by 
opining that the appellant's in-service symptoms were not related 
to what was clinically demonstrated in 1994 and then diagnosed as 
schizophrenia.

Analysis

As discussed above, in order to establish service connection for a 
claimed disorder, there must be (1) medical evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability. See Hickson, supra.

With respect to the first element, there appears to be a current 
psychiatric disability, paranoid schizophrenia, which has been 
diagnosed on a number of occasions since 1994, most recently by 
the VA expert.  Although malingering has been suggested, the Board 
believes that the evidence is in favor of the presence of an 
acquired psychiatric disorder.  The Board observes that substance 
abuse has been diagnosed at times, as has a personality disorder.  
To the extent that these currently exist, as noted above in the 
law and regulations section, neither can be service connected.  

Concerning element (2), in service disease or injury, while the 
appellant's service medical records indicate that he was then 
noted to have a personality disorder, such is not amenable to a 
grant of service connection, as it is deemed to be a congenital or 
developmental abnormalities.  See 38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2003); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
and cases cited therein.  

Although the appellant informed the April 2002 VA examiner noted 
that he had a history of auditory hallucinations beginning while 
he was in the military service, the appellant's report is not 
substantiated by review of his service medical records.  
In short, although psychiatric symptomatology was identified in 
service, this was at the time and has since been (by Dr. E.) 
ascribed to a personality disorder, for which service connection 
cannot be granted. 

Turning to the matter of presumptive incurrence of psychosis in 
service, see 38 C.F.R. §§ 3.307, 3.309, there is no objective 
evidence of a diagnosis of schizophrenia until 1994 over a decade 
after the appellant left military service.

The appellant has in essence testified that he was treated for a 
psychosis at a VA facility in Miami, Florida shortly after he left 
military service.  However, the Miami, Florida, VA Medical Center 
has reported to both VA and the SSA that it has no records on file 
pertaining to the appellant for the period indicated.  

In evaluating the evidence and rendering a decision on the merits, 
the Board is required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  With respect to the matter of medical treatment for 
psychosis in the immediate post-service period, the Board cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party. Personal interest may, however, affect the 
credibility of such evidence.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  The Board has considered the statements and 
hearing testimony provided by the appellant. Against that 
testimony is the negative service and immediate post-service 
medical records. The earliest objective medical evidence of record 
which is indicative of complaints of, treatment for and diagnosis 
of psychosis is in 1994, many years after service.  The Board 
finds the appellant's statements, made in connection with his 
claim for monetary benefits from the government, to be of 
relatively little probative value in light of the entire 
evidentiary record.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than history 
as reported by the veteran].

In short, the evidence does not demonstrate the onset of a 
psychosis during service or in the one year presumptive period 
after service.  Hickson element (2) is therefore not satisfied, 
and the appellant's claim fails on that basis alone.

With respect to Hickson element (3), there are of record two 
medical opinions which date the onset of the appellant's 
schizophrenia, from 1994, approximately twelve years after 
service.  Dr. K. stated that the appellant's psychiatric disorder 
had its onset in approximately July 1994; the appellant's military 
service years earlier was not suggested as a factor in the 
development of the schizophrenia.  Dr. E. also noted  that the 
appellant first was diagnosed as having schizophrenia in 1994, 
many years after his military service.  Crucially, Dr. E. opined 
that the in-service symptoms were not representative of the onset 
of the psychosis.  This evidence is clearly against the 
appellant's claim.  

There is medical opinion evidence in favor of the appellant's 
claim.  The April 2002 VA examiner noted that the appellant 
reported that he heard voices since he was in the military 
service, and she opined that the appellant's psychotic features 
were related to his time in the service.  However, to the extent 
that the examiner opined that the appellant's psychotic features 
were related to his time in the service, the opinion is without 
probative value because it is based upon an unsupported factual 
premise, namely that the appellant himself described psychotic 
symptoms in service and immediately thereafter.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [the mere transcription of 
medical history does not transform the information into competent 
medical evidence merely because the transcriber happens to be a 
medical professional]; see also Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) [the Board is not bound to accept a physician's opinion 
when it is based exclusively on the recitations of a claimant].    

While the appellant contends that a psychosis began during service 
and was misdiagnosed at the time, it is now well established that 
laypersons without medical training, such as the appellant, are 
not competent to comment on medical matters such as date of onset 
or cause of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions]. These statements 
offered in support of the appellant's claim are not competent 
medical evidence, and cannot be used to establish when the 
psychosis began or its relationship to the appellant's military 
service.

In short, Hickson element (3), medical nexus, has not been 
satisfied, and the appellant's claim fails on that basis also.

In summary, for the reasons and bases expressed above, it is the 
conclusion of the Board that two of the three elements required to 
establish service connection, in-service psychosis (including 
during the one year presumptive period after service) and medical 
nexus, have not been met.  A preponderance of the evidence is 
accordingly against the claim.  The benefit sought on appeal is 
accordingly denied.

ORDER

Service connection for a psychiatric disorder is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



